     Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 1 of 30 PageID #:3597




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

H-D U.S.A., LLC,
                                                    Case No. 19-cv-03547
               Plaintiff,
                                                    Judge Gary Feinerman
v.
                                                    Magistrate Judge Jeffrey Cole
46GPFORTYSIX STORE, et al.,
               Defendants.


                                    JUDGMENT ORDER

        This action having been commenced by Plaintiff H-D U.S.A., LLC (“Harley-Davidson”)

against the defendants identified on Schedule A, and using the Online Marketplace Accounts

identified on Schedule A (collectively, the “Defendant Internet Stores”), and Harley-Davidson

having moved for entry of Default and Default Judgment against the defendants identified on

Schedule A attached hereto, with the exception of Defendant Factory direct sales floating

charms(min order is 10USD), (collectively, the “Defaulting Defendants”);

        This Court having entered upon a showing by Harley-Davidson, a temporary restraining

order and preliminary injunction against Defaulting Defendants which included an asset

restraining order;

        Harley-Davidson having properly completed service of process on Defaulting

Defendants, the combination of providing notice via electronic publication and e-mail, along

with any notice that Defaulting Defendants received from payment processors, being notice

reasonably calculated under all circumstances to apprise Defaulting Defendants of the pendency

of the action and affording them the opportunity to answer and present their objections; and




                                                1
   Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 2 of 30 PageID #:3598




       Defaulting Defendants having failed to answer the Amended Complaint or otherwise

plead, and the time for answering the Amended Complaint having expired;

       THIS COURT HEREBY FINDS that it has personal jurisdiction over Defaulting

Defendants since Defaulting Defendants directly target their business activities toward

consumers in the United States, including Illinois. Specifically, Defaulting Defendants are

reaching out to do business with Illinois residents by operating one or more commercial,

interactive Defendant Internet Stores through which Illinois residents can purchase products

using counterfeit versions of the HARLEY-DAVIDSON Trademarks (a list of which is included

in the below chart).

REGISTRATION              REGISTERED          REGISTRATION                 INTERNATIONAL
  NUMBER                  TRADEMARK                DATE                        CLASSES
  4,771,447            HARLEY-DAVIDSON         July 14, 2015     For: House mark for a full line of
                                                                 jewelry in class 014

  3,690,031            HARLEY-DAVIDSON           Sep. 29, 2009   For: Non-luminous, non-
                                                                 mechanical tin signs, non-
                                                                 luminous, non-mechanical metal
                                                                 signs, tool boxes of metal, tool
                                                                 chests of metal, key rings of metal,
                                                                 and metal personal identification
                                                                 tags in class 006

  3,490,890            HARLEY-DAVIDSON           Aug. 26, 2008   For: House mark for a line of
                                                                 motorcycles, structural parts for
                                                                 motorcycles and related motorcycle
                                                                 accessories, namely, seats,
                                                                 backrests, decorative fuel tank
                                                                 panels, transmission gears, fuel
                                                                 tanks, wheel sprockets, gear shifts,
                                                                 clutches, battery covers and straps,
                                                                 front rear, and intermediate
                                                                 kickstands, hub caps, shift knobs,
                                                                 foot rests and extensions,
                                                                 windshields, leg shields, fender
                                                                 tips, brake pedals, handlebar grips,

                                             2
Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 3 of 30 PageID #:3599




                                                          safety guards, namely, bars for
                                                          attachment to motorcycles, steering
                                                          dampers, shock absorbers, spare
                                                          wheels, spare wheel carriers, boot
                                                          guards, namely, mud flaps and
                                                          fenders, saddle covers, luggage
                                                          carriers, license plate frames,
                                                          handlebar cross bars, foot pedal
                                                          pads, tank and fender pads,
                                                          rearview, fenders and skirts, and
                                                          wheel balance weights in class 012

3,393,840     HARLEY-DAVIDSON             Mar. 11, 2008   For: House mark for a full line of
                                                          clothing, footwear and headwear in
                                                          class 025

2,281,489     HARLEY-DAVIDSON             Sep. 28, 1999   For: Necklaces, bracelets, and
                                                          watch bands in class 014

1,621,383     HARLEY-DAVIDSON             Nov. 06, 1990   For: Model toy motorcycles,
                                                          miniature motorcycle replicas,
                                                          model toy trucks, and electronically
                                                          operated toy motorcycles in class
                                                          028

1,606,282     HARLEY-DAVIDSON             Jul. 17, 1990   For: Safety goggles, protective
                                                          helmets and sunglasses in class 009

1,602,474     HARLEY-DAVIDSON             Jun. 19, 1990   For: Belt buckles in class 026


1,450,348     HARLEY-DAVIDSON             Aug. 04, 1987   For: metal articles, namely, key
                                                          fobs, key chains and license plate
                                                          holders in class 006

                                                          For: Knife sheaths in class 008

                                                          For: Necklaces, earrings, pins of
                                                          non-precious metals, clocks and
                                                          watches in class 014

                                                          For: Children’s books, bumper
                                                          stickers, removable tattoos,
                                                          pressure sensitive decals,

                                      3
Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 4 of 30 PageID #:3600




                                                          checkbook covers, and playing
                                                          cards in class 016

                                                          For: Leather goods, namely, purses,
                                                          wallets, duffle bags, motorcycle
                                                          saddle bags, and key fobs in class
                                                          018

                                                          For: Mirrors in class 020

                                                          For: Mugs, drinking glasses,
                                                          coasters, decanters, cups, and
                                                          plastic mugs in class 021

                                                          For: Towels, and bed spreads in
                                                          class 024

                                                          For: Sweat pants, sweaters,
                                                          suspenders, scarves, bandanas,
                                                          leather clothing, namely, jackets,
                                                          vests, gloves, jeans, chaps, tops,
                                                          boots, shorts, caps, belts, and parts
                                                          of footwear, namely boot tips, in
                                                          class 025

                                                          For: Stuffed toy animals, toy banks,
                                                          and model kits in class 028

                                                          For: Cigarette cases, lighter cases,
                                                          and cigarette lighters in class 034

1,311,457     HARLEY-DAVIDSON             Dec. 25, 1984   For: Repair and Servicing of
                                                          Motorcycles in class 037

                                                          For: Retail store services in the
                                                          field of motorcycles in class 042

1,234,404     HARLEY-DAVIDSON             Apr. 12, 1983   For: Sunglasses and Protective
                                                          Helmets for Motorcyclists in class
                                                          009

                                                          For: Clothing-Namely, Jackets,
                                                          Pants, Shirts, T-Shirts, Vests,
                                                          Jeans, Riding Suits, Bandannas,


                                      4
Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 5 of 30 PageID #:3601




                                                          Rain Suits, Shorts, Nightgowns,
                                                          Halters, Underwear, Tank Tops,
                                                          Sweatshirts, Night Shirts, Socks,
                                                          Gloves, Hats, Caps and Boots in
                                                          class 025

1,219,955     HARLEY-DAVIDSON             Dec. 14, 1982   For: Parts and service manuals for
                                                          motorcycles, parts catalogs for
                                                          motorcycles, newsletters and
                                                          magazines dealing with
                                                          motorcycles, calendars, posters,
                                                          and decals in class 016

1,078,871     HARLEY-DAVIDSON             Dec. 06, 1977   For: Vehicles-namely, motorcycles
                                                          in class 012

526,750                                   Jun. 27, 1950   For: Motorcycles and structural
                                                          parts thereof; accessories-namely,
                                                          intermediate stands, seats, foot rests
                                                          and extensions, windshields, fender
                                                          tips, exhaust stacks, grips, name
                                                          plates, saddle covers, luggage
                                                          carriers, license frames, foot pedal
                                                          pads, tandem seats, foot rests, and
                                                          rear view mirrors in classes 007,
                                                          012, 022, and 027

508,160       HARLEY-DAVIDSON             Apr. 05, 1949   For: Electric lamps and spare parts
                                                          for same; spark plugs; and electric
                                                          signs in classes 007, 009, 011, 012,
                                                          and 015

507,163       HARLEY-DAVIDSON             Mar. 01, 1949   For: Motorcycle shirts; sweaters;
                                                          breeches; neckties; coveralls; rain
                                                          coats and hats; jackets; helmets;
                                                          caps; and boots in class 025

1,708,362           HARLEY                Aug. 18, 1992   For: Embroidered patches for
                                                          clothing in class 026

1,683,455           HARLEY                Apr. 14, 1992   For: Shirts, tank tops, boots, and
                                                          sweatshirts in class 025


                                      5
Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 6 of 30 PageID #:3602




1,406,876           HARLEY                Aug. 26, 1986   For: Clothing; namely--tee shirts
                                                          for men, women and children; knit
                                                          tops for women and girls; and
                                                          children's shirts in class 025

1,352,679           HARLEY                Aug. 06, 1985   For: Motorcycles in class 012


4,955,539           HARLEY                May 10, 2016    For: Watches, rings, bracelets,
                                                          necklaces, earrings, pins being
                                                          jewelry; jewelry, namely, wrist
                                                          cuffs, pendants, charms and ride
                                                          beads for making jewelry in class
                                                          014

1,793,137      HARLEY OWNERS              Sep. 14, 1993   For: Hunting knives, pocket knives
                   GROUP                                  and knife cases in class 008

                                                          For: Road atlases, newsletters,
                                                          magazines relating to motorcycling,
                                                          playing cards, and decals in class
                                                          016

                                                          For: Key fobs, luggage, tote bags,
                                                          and travel bags in class 018

                                                          For: Plastic and ornamental pins
                                                          and badges in class 020

                                                          For: Glasses, mugs, cups, and
                                                          insulated can holders in class 021

                                                          For: Textile flags and banners in
                                                          class 024

                                                          For: Clothing, namely, shirts,
                                                          sweatshirts, t-shirts, caps, hats,
                                                          jacket, vests, and bandanas in class
                                                          025

                                                          For: Belt buckles and ornamental
                                                          patches in class 026




                                      6
Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 7 of 30 PageID #:3603




1,654,280              HD                 Aug. 20, 1991   For: Jewelry, namely lapel pins,
                                                          earrings, necklaces and bracelets in
                                                          class 014

1,597,427              HD                 May 22, 1990    For: Leather goods, namely, wallets
                                                          and ladies’ purses in class 018

2,315,877              HD                 Feb. 8, 2000    For: Shirts, jackets, vests, T-shirts,
                                                          nightgowns, sweatshirts,
                                                          nightshirts, gloves, hats, leather
                                                          gloves in class 025

1,534,449              HD                 Apr. 11, 1989   For: Decorative cloth patches and
                                                          belt buckles of non-precious metal
                                                          in class 026

2,042,130              HD                 Mar. 4, 1997    For: Cigarette lighters, cigarette
                                                          cases not made of precious metals,
                                                          and holders for cigarette lighters
                                                          not made of precious metals in
                                                          class 034

1,716,992             HOG                 Sep. 15, 1992   For: Metal badges; figurines made
                                                          of metal in class 006

                                                          For: Clocks, watches, jewelry of
                                                          precious and non-precious metal,
                                                          namely, pins, charms, earrings,
                                                          bracelets, necklaces, and rings;
                                                          ornamental lapel pins; ashtrays,
                                                          cigarette cases and holders of
                                                          cigarette lighters of precious
                                                          metals; belt buckles of precious
                                                          metal in class 014

                                                          For: Greeting cards, road atlas,
                                                          posters, calendars, newsletters,
                                                          books and magazines relating to
                                                          motorcycling, paper banners
                                                          relating to motorcycling, playing
                                                          cards, decals, note paper, pens and
                                                          pencils, checkbook clutches in class


                                      7
Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 8 of 30 PageID #:3604




                                                          016

                                                          For: Drinking steins; glassware,
                                                          namely, plates, cup saucers, glasses
                                                          and other containers for food and
                                                          beverage; mugs, cups, insulated can
                                                          holders, commemorative plates,
                                                          toothbrushes, quencher cups and
                                                          figurines made of ceramic,
                                                          porcelain and glass; leather can,
                                                          glass and mug holders in class 021

                                                          For: Flags and banners not of paper
                                                          in class 024

                                                          For: Clothing, namely, shirts,
                                                          sweatshirts, t-shirts, caps, hats,
                                                          jackets, vests, socks, shoes, boots,
                                                          scarves, belts, sweat pants, pants,
                                                          bandanas, gloves, suspenders,
                                                          chaps, rainsuits, and mittens in
                                                          class 025

                                                          For: Belt buckles not of precious
                                                          metals, ornamental pins and
                                                          embroidered patches for clothing in
                                                          class 026

1,263,936                                 Jan. 17, 1984   For: Medallions and non-luminous
                                                          non-mechanical signs made
                                                          primarily of metal and plastic in
                                                          class 006

                                                          For: Sunglasses, battery chargers,
                                                          protective motorcycle crash
                                                          helmets and luminous signs in class
                                                          009

                                                          For: Electric lamps in class 011

                                                          For: Mud flaps, fuel door plates, air
                                                          cleaners, radio caddies, motorcycle
                                                          tank and fender sets, leather


                                      8
Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 9 of 30 PageID #:3605




                                                          motorcycle bags and motorcycles
                                                          in class 012

                                                          For: Jewelry - namely, necklaces,
                                                          rings and key fobs in class 014

                                                          For: Posters, paper decals and
                                                          playing cards in class 016

                                                          For: Wallets in class 018

                                                          For: Decorative wall plaques and
                                                          mirrors in class 020

                                                          For: Mugs and insulated drinking
                                                          steins in class 021

                                                          For: Towels in class 024

                                                          For: Clothing - namely, t-shirts,
                                                          jackets, blue jeans, sweat shirts,
                                                          underwear, bandanas, headwear,
                                                          socks, boots, cycle riding suits,
                                                          belts and suspenders in class 025

                                                          For: Embroidered patches, belt
                                                          buckles and lapel, hat and stick
                                                          pins all of nonprecious metals in
                                                          class 026

                                                          For: Cigarette lighters in class 034

4,601,391                                 Sep. 09, 2014   For: Cell phone covers in class 009




                                      9
Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 10 of 30 PageID #:3606




3,559,365                                  Jan. 13, 2009   For: House mark for a line of
                                                           motorcycles, structural parts for
                                                           motorcycles, and related
                                                           motorcycle accessories, namely,
                                                           seats, backrests, decorative fuel
                                                           tank panels, transmission gears,
                                                           fuel tanks, wheel sprockets, gear
                                                           shifts, clutches, battery covers and
                                                           straps, front, rear, and intermediate
                                                           kickstands, hub caps, shift knobs,
                                                           foot rests and extensions,
                                                           windshields, leg shields, fender
                                                           tips, brake pedals, handlebar grips,
                                                           safety guards, namely, bars for
                                                           attachment to motorcycles, steering
                                                           dampers, shock absorbers, spare
                                                           wheels, spare wheel carriers, boot
                                                           guards, namely, mud flaps and
                                                           fenders, saddle covers, luggage
                                                           carriers, license plate frames,
                                                           handlebar cross bars, foot pedal
                                                           pads, tank and fender pads,
                                                           rearview mirrors, fenders and
                                                           skirts, and wheel balance weights
                                                           in class 012

3,393,839                                  Mar. 11, 2008   For: House mark for a full line of
                                                           clothing, footwear and headwear in
                                                           class 025




                                      10
Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 11 of 30 PageID #:3607




3,185,946                                  Dec. 19, 2006   For: Jackets, baseball hats, caps,
                                                           shirts and T-shirts in class 025




1,711,882                                  Sep. 01, 1992   For: Embroidered patches for
                                                           clothing in class 026




1,660,539                                  Oct. 15, 1991   For: Knives; namely, buck knives,
                                                           sporting and hunting knives,
                                                           folding pocket knives, knife cases
                                                           therefor, and tool kits comprising
                                                           wrenches and pliers in class 008

                                                           For: sunglasses, and motorcycle
                                                           parts; namely, gauges, batteries,
                                                           and cruise controls in class 009

                                                           For: Flashlights in class 011

                                                           For: motorcycles and motorcycle
                                                           parts; namely, air cleaners, drive
                                                           belts, belt guards, brakes, chains,
                                                           clutches, crankcases, engine
                                                           cylinders, fenders and fender
                                                           supports, footboards, forks, fuel
                                                           tanks, leg guards, handlebars,
                                                           cylinder heads, mirrors, oil filters,
                                                           oil pumps, seats, shock absorbers,
                                                           backrests, wheels, and windshields
                                                           in class 012

                                                           For: Ankle bracelets, bracelets,
                                                           earrings, necklaces, rings, tie tacks,


                                      11
Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 12 of 30 PageID #:3608




                                                       watch bands, watches, wall clocks,
                                                       and ornamental lapel pins in class
                                                       014

                                                       For: Books about motorcycles,
                                                       calendars, decals, pens, photo
                                                       albums, posters, and removable
                                                       tattoos in class 016

                                                       For: Holders for cans in the nature
                                                       of a rubber cylinder, duffle bags,
                                                       garment bags, key fobs, suitcases,
                                                       and wallets in class 018

                                                       For: Wall mirrors and wall plaques
                                                       in class 020

                                                       For: Drinking glasses, mugs, and
                                                       can holders in the nature of an
                                                       insulated rubber cylinder in class
                                                       021

                                                       For: Towels in class 024

                                                       For: Belts, chaps, denim pants,
                                                       gloves, hats, caps, jackets, neckties,
                                                       night shirts, pants, rain suits, shirts,
                                                       socks, suspenders, sweaters,
                                                       sweatshirts, tank tops, athletic
                                                       shoes, shoes, boots, t-shirts,
                                                       underwear, vests and wristbands in
                                                       class 025

                                                       For: Belt buckles not made of
                                                       precious metal, boot chains, and
                                                       embroidered patches for clothing in
                                                       class 026

                                                       For: Automobile floor mats in class
                                                       027

                                                       For: Toy trucks in class 028

                                                       For: Beer in class 032

                                      12
Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 13 of 30 PageID #:3609




                                                           For: Lighter holders, cigarette
                                                           cases, lighter cases, and lighters, all
                                                           of the foregoing not being made of
                                                           precious metal in class 034

1,263,936                                  Jan. 17, 1984   For: Medallions and non-luminous
                                                           non-mechanical signs made
                                                           primarily of metal and plastic in
                                                           class 006

                                                           For: Sunglasses, battery chargers,
                                                           protective motorcycle crash
                                                           helmets and luminous signs in class
                                                           009

                                                           For: Electric lamps in class 011

                                                           For: Mud flaps, fuel door plates, air
                                                           cleaners, radio caddies, motorcycle
                                                           tank and fender sets, leather
                                                           motorcycle bags and motorcycles
                                                           in class 012

                                                           For: Jewelry-Namely, Necklaces,
                                                           Rings, and Key Fobs in class 014

                                                           For: Posters, paper decals and
                                                           playing cards in class 016

                                                           For: Wallets in class 018

                                                           For: Decorative Wall Plaques and
                                                           Mirrors in class 020

                                                           For: Mugs and Insulated Drinking
                                                           Steins in class 021

                                                           For: Towels in class 024

                                                           For: Clothing-Namely, T-Shirts,
                                                           Jackets, Blue Jeans, Sweat Shirts,
                                                           Underwear, Bandanas, Headwear,
                                                           Socks, Boots, Cycle Riding Suits,
                                                           Belts and Suspenders in class 025


                                      13
Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 14 of 30 PageID #:3610




                                                           For: Embroidered patches, belt
                                                           buckles and lapel, hat and stick
                                                           pins all of non-precious metals in
                                                           class 026

                                                           For: Cigarette lighters in class 034

1,205,380                                  Aug. 17, 1982   For: Motorcycles in class 012

                                                           For: Clothing-Namely, T-Shirts in
                                                           class 025




1,224,868                                  Jan. 25, 1983   For: Decorative Items for
                                                           Motorcycles-Namely, Medallions
                                                           in class 006

                                                           For: Fitted Motorcycle Covers in
                                                           class 012

                                                           For: Key Ring Fobs in class 014

                                                           For: General Purpose Decals;
                                                           Decorative Items for Motorcycles-
                                                           Namely, Decals, and Metallic Foil
                                                           Decals in class 016

                                                           For: Drinking Cups and Mugs in
                                                           class 021

                                                           For: Clothing-Namely, Jackets, T-
                                                           Shirts, Tank Tops, Sweat Shirts,
                                                           Bandannas, Hats, Caps, and Boots
                                                           in class 025

                                                           For: Stick, Lapel, and Hat Pins, All
                                                           of Nonprecious Metals, and
                                                           Decorative Cloth Patches in class
                                                           026

                                                           For: Cigarette Lighters in class 034



                                      14
Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 15 of 30 PageID #:3611




2,376,674                                  Aug. 15, 2000   For: Metal locks in class 006

                                                           For: Motorcycle parts, namely,
                                                           spark plugs in class 007

                                                           For: Optical and safety equipment,
                                                           namely, sunglasses and motorcycle
                                                           helmets in class 009

                                                           For: Motorcycle parts, namely,
                                                           mirrors, drive belts made of rubber,
                                                           swing arm pivot covers, axle nut
                                                           covers, handgrips, oil pump covers,
                                                           air cleaner covers, derby covers,
                                                           caliper covers, seats, brake pedals,
                                                           motorcycle saddlebags, saddlebag
                                                           liners, timer covers and fender tips
                                                           in class 012

                                                           For: Jewelry in class 014

                                                           For: Leather goods, namely
                                                           traveling bags and saddlery in class
                                                           018

                                                           For: Leather gloves in class 025

1,741,456                                  Dec. 22, 1992   For: Embroidered patches and belt
                                                           buckles not of precious metals in
                                                           class 026




1,511,060                                  Nov. 01, 1988   For: Clothing, namely, boots, sweat
                                                           shirts, jeans, hats, caps, scarves,
                                                           motorcycle riding suits, neck ties,
                                                           shirts, t-shirts, jackets, vest, ladies
                                                           tops, bandanas in class 025




                                      15
Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 16 of 30 PageID #:3612




3,447,304                                  Jun. 17, 2008   For: A full line of clothing in class
                                                           025




4,487,292                                  Feb. 25, 2014   For: Motorcycles and structural
                                                           parts therefore in class 012




4,487,293                                  Feb. 25, 2014   For: Motorcycle modification and
                                                           customization; providing a web site
                                                           featuring information regarding
                                                           motorcycle customization services;
                                                           providing consultation services
                                                           regarding motorcycle
                                                           customization in class 037


3,697,874                                  Oct. 20, 2009   For: Motorcycles and structural
                                                           parts therefor in class 012




                                      16
Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 17 of 30 PageID #:3613




3,697,875                                  Oct. 20, 2009   For: Shirts, hats, caps in class 025




3,074,276                                  Mar. 28, 2006   For: Metal key chains in class 006




3,018,481                                  Nov. 22, 2005   For: Ornamental novelty pins in
                                                           class 026




2,979,002                                  Jul. 26, 2005   For: Drinking glasses, mugs, and
                                                           beverage glassware in class 021




                                      17
Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 18 of 30 PageID #:3614




2,973,501                                  Jul. 19, 2005   For: Bandannas, jackets, shirts,
                                                           caps, hats, T-shirts, and leather
                                                           jackets in class 025




4,601,394                                  Sep. 09, 2014   For: Cell phone covers in class 009




3,304,863                                  Oct. 02, 2007   For: Metal key fobs and non-
                                                           luminous and non-mechanical
                                                           metal signs in class 006




4,844,360                                  Nov. 03, 2015   For: Parts of motorcycles,
                                                           excluding parts of all motors and
                                                           engines, namely, derby covers, air
                                                           cleaner trim, timer covers, battery
                                                           cover band, fuel caps, brake caliper
                                                           inserts, fender skirts, console doors,
                                                           head lamp visors, medallions, foot
                                                           pegs, gearshift linkages, foot board
                                                           covers, handlebar clamps, hand
                                                           grips, fuel gauges, guard rail


                                      18
Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 19 of 30 PageID #:3615




                                                           inserts, axle nut covers, breather
                                                           end cap, valve stem caps, foot
                                                           boards, turn signal visors, pivot
                                                           bolt covers, tank panel, fender tip
                                                           lens kit, console insert, air cleaner
                                                           cover, decorative end caps, mirrors
                                                           and mounting hardware for the
                                                           aforesaid goods in class 012

4,771,442                                  Jul. 14, 2015   For: A full line of jewelry in class
                                                           014




4,528,269                                  May 13, 2014    For: Jewelry, namely, earrings,
                                                           necklaces in class 014




4,465,604                                  Jan. 14, 2014   For: Clothing, namely, shirts, hats,
                                                           caps, belts, jackets, gloves,
                                                           sweatshirts, lounge pants, and wrist
                                                           bands in class 025




                                      19
Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 20 of 30 PageID #:3616




4,465,650                                  Jan. 14, 2014   For: Motorcycles and structural
                                                           parts therefor in class 012




5,346,467                                  Nov. 28, 2017   For: Motorcycle headlamp in class
                   DAYMAKER
                                                           011

1,316,576                                  Jan. 29, 1985   For: Motorcycle electrical parts,
                                                           namely, coils, brushes, armatures,
                                                           generators in class 007
                  EAGLE IRON                               For: Motorcycle parts, namely gear
                                                           shafts, starters, clutches, sprockets,
                                                           battery covers and straps, air
                                                           cleaners and filters in class 012

3,818,854                                  Jul. 13, 2010   For: Non-luminous, non-
                                                           mechanical tin signs, non-luminous
                    FAT BOY
                                                           and non-mechanical metal signs in
                                                           class 006

5,346,443             FXRG                 Nov. 28, 2017   For: Helmets in class 009


5,493,726                                  Jun. 12, 2018   For: Eyewear, body armor in class
                      FXRG
                                                           009

2,530,093                                  Jan. 15, 2002   For: Jackets, coats, suits, gloves
                      FXRG
                                                           and pants in class 025

2,817,659                                  Feb. 24, 2004   For: Clothing, namely belts, coats,
                                                           jackets, caps, hats, head wear, knit
                                                           hats, gloves, jeans, pants, chaps,
                MOTORCLOTHES                               shorts, shirts, sweaters, halter tops,
                                                           tank tops, T-shirts, sweatshirts,
                                                           sweat pants, head bands, leather
                                                           coats, leather jackets, leather pants,


                                      20
  Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 21 of 30 PageID #:3617




                                                                     leather chaps, leather vests,
                                                                     nightgowns, night shirts, pajamas,
                                                                     rain coats, rain suits, scarves,
                                                                     lingerie, underwear, vests, and
                                                                     wristbands; footwear; namely,
                                                                     shoes and boots in class 025

  3,734,072                                         Jan. 5, 2010     For: Caps, jackets, shirts, and
                        SCREAMIN’ EAGLE
                                                                     sweatshirts; t-shirts in class 025

  1,434,821                WILLIE G                 Mar. 31, 1987    For: Jackets in class 025


  2,892,609                                         Oct. 12, 2004    For: Clothing, namely jackets,
                                                                     shirts in class 025




                    “Orange Stripe Design”

                      (a wide orange stripe
                     outlined by two narrow
                             stripes)

  3,110,597                                         Jun 27, 2006     For: Motorcycles and motorcycle
                          STREET BOB
                                                                     structural parts in class 012


       THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful

federal trademark infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin

(15 U.S.C. § 1125(a)), and violation of the Illinois Uniform Deceptive Trade Practices Act (815

ILCS § 510, et seq.).

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Entry of Default and Default

Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in default and

that this Final Judgment is entered against Defaulting Defendants.

       IT IS FURTHER ORDERED that:



                                               21
     Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 22 of 30 PageID #:3618




1.       Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

         confederates, and all persons acting for, with, by, through, under, or in active concert

         with them be permanently enjoined and restrained from:

         a. using the HARLEY-DAVIDSON Trademarks or any reproductions, counterfeit

            copies or colorable imitations thereof in any manner in connection with the

            distribution, marketing, advertising, offering for sale, or sale of any product that is not

            a genuine Harley-Davidson product or not authorized by Harley-Davidson to be sold

            in connection with the HARLEY-DAVIDSON Trademarks;

         b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

            Harley-Davidson product or any other product produced by Harley-Davidson, that is

            not Harley-Davidson’s or not produced under the authorization, control or

            supervision of Harley-Davidson and approved by Harley-Davidson for sale under the

            HARLEY-DAVIDSON Trademarks;

         c. committing any acts calculated to cause consumers to believe that Defaulting

            Defendants’ products are those sold under the authorization, control or supervision of

            Harley-Davidson, or are sponsored by, approved by, or otherwise connected with

            Harley-Davidson;

         d. further infringing the HARLEY-DAVIDSON Trademarks and damaging Harley-

            Davidson’s goodwill; and

         e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

            moving, storing, distributing, returning, or otherwise disposing of, in any manner,

            products or inventory not manufactured by or for Harley-Davidson, nor authorized by

            Harley-Davidson to be sold or offered for sale, and which bear any of Harley-



                                                  22
     Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 23 of 30 PageID #:3619




            Davidson’s trademarks, including the HARLEY-DAVIDSON Trademarks, or any

            reproductions, counterfeit copies or colorable imitations thereof.

2.       Defaulting Defendants and any third party with actual notice of this Order who is

         providing services for any of the Defaulting Defendants, or in connection with any of

         Defaulting Defendants’ Online Marketplace Accounts or other online marketplace

         accounts operated by Defaulting Defendants, including, without limitation, any online

         marketplace platforms such as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com,

         and Dhgate, sponsored search engine or ad-word providers, credit cards, banks, merchant

         account providers, third party processors and other payment processing service providers,

         and Internet search engines such as Google, Bing, and Yahoo (collectively, the “Third

         Party Providers”) shall within three (3) business days of receipt of this Order:

         a. disable and cease providing services being used by Defaulting Defendants, currently

            or in the future, to engage in the sale of goods using the HARLEY-DAVIDSON

            Trademarks;

         b. disable and cease displaying any advertisements used by or associated with

            Defaulting Defendants in connection with the sale of counterfeit and infringing goods

            using the HARLEY-DAVIDSON Trademarks; and

         c. take all steps necessary to prevent links to the Online Marketplace Accounts

            identified on Schedule A from displaying in search results, including, but not limited

            to, removing links to the Online Marketplace Accounts from any search index.

3.       Pursuant to 15 U.S.C. § 1117(c)(2), Harley-Davidson is awarded statutory damages from

         each of the Defaulting Defendants in the amount of two hundred thousand dollars

         ($200,000) for willful use of counterfeit HARLEY-DAVIDSON Trademarks on products



                                                  23
     Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 24 of 30 PageID #:3620




         sold through at least the Defendant Internet Stores. The two hundred thousand dollar

         ($200,000) award shall apply to each distinct Defaulting Defendant only once, even if

         they are listed under multiple different aliases in the Amended Complaint and Schedule

         A.

4.       Any Third Party Providers holding funds for Defaulting Defendants, including PayPal,

         Inc. (“PayPal”), Alipay, Wish.com, and Amazon Pay, shall, within two (2) business days

         of receipt of this Order, permanently restrain and enjoin any non-U.S. based accounts

         connected to Defaulting Defendants or Defaulting Defendants’ Online Marketplace

         Accounts identified in Schedule A from transferring or disposing of any money or other

         of Defaulting Defendants’ assets.

5.       All monies currently restrained in Defaulting Defendants’ financial accounts, including

         monies held by Third Party Providers such as PayPal Alipay, Wish.com, and Amazon

         Pay, are hereby released to Harley-Davidson as partial payment of the above-identified

         damages, and Third Party Providers, including PayPal, Alipay, Wish.com, and Amazon

         Pay, are ordered to release to Harley-Davidson the amounts from Defaulting Defendants’

         financial accounts within ten (10) business days of receipt of this Order.

6.       Until Harley-Davidson has recovered full payment of monies owed to it by any

         Defaulting Defendant, Harley-Davidson shall have the ongoing authority to serve this

         Order on Third Party Providers, including PayPal, Alipay, Wish.com, and Amazon Pay,

         in the event that any new financial accounts controlled or operated by Defaulting

         Defendants are identified. Upon receipt of this Order, Third Party Providers, including

         PayPal, Alipay, Wish.com, and Amazon Pay, shall within two (2) business days:




                                                  24
     Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 25 of 30 PageID #:3621




         a. locate all accounts and funds connected to Defaulting Defendants or Defaulting

            Defendants’ Online Marketplace Accounts, including, but not limited to, any

            financial accounts connected to the information listed in Schedule A hereto, the e-

            mail addresses identified in Exhibit 3 to the Declaration of Adraea M. Brown, and

            any e-mail addresses provided for Defaulting Defendants by third parties;

         b. restrain and enjoin such accounts or funds that are not U.S. based from transferring or

            disposing of any money or other of Defaulting Defendants’ assets; and

         c. release all monies restrained in Defaulting Defendants’ financial accounts to Harley-

            Davidson as partial payment of the above-identified damages within ten (10) business

            days of receipt of this Order.

7.       In the event that Harley-Davidson identifies any additional online marketplace accounts

         or financial accounts owned by Defaulting Defendants, Harley-Davidson may send notice

         of any supplemental proceeding to Defaulting Defendants by e-mail at the e-mail

         addresses identified in Exhibit 3 to the Declaration of Adraea M. Brown and any e-mail

         addresses provided for Defaulting Defendants by third parties.

8.       The ten thousand dollar ($10,000) surety bond posted by Harley-Davidson is hereby

         released to Harley-Davidson or its counsel, Greer, Burns & Crain, Ltd. The Clerk of the

         Court is directed to return the surety bond previously deposited with the Clerk of the

         Court to Harley-Davidson or its counsel.

This Court, having determined that there is no just reason for delay, orders that this is a

Judgment against Defaulting Defendants.

DATED: August 14, 2019

                                              ___________________________________
                                              Gary Feinerman


                                                 25
  Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 26 of 30 PageID #:3622




                                           United States District Judge
              H-D U.S.A., LLC v. 46GPFORTYSIX Store, et al. - Case No. 19-cv-3547



                                         Schedule A
No.   Defendant Name / Alias                          No.   Defendant Name / Alias
  1   46GPFORTYSIX Store                                2   DISMISSED
  3   AHP HELMETS Store                                 4   Ancy YI factory Store
  5   Ao Mi Ke Rong Official Store                      6   AtubeixMotoCar Store
  7   DISMISSED                                         8   DISMISSED
  9   C & c. motocycle helmet and accessories          10   capacete Store
      Inc.
 11   Casque de chevalier Store                        12   Champrint Store
 13   China Cloth                                      14   DISMISSED
 15   DISMISSED                                        16   DISMISSED
 17   dengloushangmao Store                            18   Dolon Jewelry
 19   Dpsprue Factory Store                            20   Emmanuel Store
 21   Factory direct sales floating charms(min         22   For A Wouderful Car Enjoyment Store
      order is 10USD)
 23   GPCROSS Store                                    24   Guangzhou XianFu Trading Co,ltd
 25   Handmade painting Store                          26   Harry's Art Jewels Store
 27   HBN Store                                        28   HLLZH Official Store
 29   ian's Lingerie Store                             30   kim feng's store
 31   LDMET professional+ Store                        32   Listen to Snowing World Store
 33   DISMISSED                                        34   Macey Store
 35   MaggieFan Store                                  36   Masonic Gifts Store
 37   MJ MOTOR Store                                   38   Motorcycle & Automobile Parts Store
 39   DISMISSED                                        40   DISMISSED
 41   MRM Store                                        42   NFSEPGO DP Offroad Lights Store
 43   NINEN Store                                      44   paylor Lover Store
 45   Remodel-888 Store                                46   Roulan Motorcycle supplies Store
 47   Route 11's Store                                 48   Shenzhen No1 sports supermarket
 49   shop zl761225 Store                              50   Shop2842097 Store
 51   Shop3481043 Store                                52   Shop3979020 Store
 53   Skyline Store                                    54   TAFREE Official Store
 55   TNOOG Car Motorcyle lighting &                   56   Transauto
      Accessories Store
 57 Typhoon Racing Store                               58 Valentine Accessories Store
 59 VAMOOSY - Store                                    60 VECCHIO MOTORCYCLE SUPPLIES Store
 61 Wendy murals Store                                 62 WIPU.2 Store


                                                 26
  Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 27 of 30 PageID #:3623




No.   Defendant Name / Alias                 No.   Defendant Name / Alias
 63   YIMING JEWEIRY STORE                    64   YogaGift Store
 65   YssiLynn Y L Store                      66   YSY Autoparts Store
 67   Yueqing Tian'e Store                    68   YUZHEJIE Store
 69   ZHONGWANG GVUSMIL Store                 70   ZongDi Store
 71   ZSQH Piranha1 Store                     72   Angelove Trendy Store
 73   BABY211 Store                           74   Bakuis Car Motor Led Lights Parts Store
 75   Bobo's sports store                     76   China Very Good Store
 77   cn1525418153etd Store                   78   cuper happy1 Store
 79   dan k Store                             80   DISMISSED
 81   DAZHA911 Store                          82   Diane Store
 83   DISMISSED                               84   DU Store
 85   Dulipyu Store                           86   enthusiasm Store
 87   Ericwei Light Factary Store             88   Factory Car Motor Lights Parts Store
 89   Four seasons authentic Store            90   FOX5 Tees Shirt Store
 91   GILAG BAIXIANGGUO Store                 92   HongPeng Yang
 93   DISMISSED                               94   DISMISSED
 95   DISMISSED                               96   Knight expert
 97   LEOPANDA 4 Store                        98   LKY816816 Store
 99   MagicLoves Store                       100   MAIIDEN Manufacturer Store
101   MOLI MEN Store                         102   Motorcycle Center Store
103   MotorcycleHelmet Store                 104   NIC-LIGHT round headlight Store
105   oushifushi Store                       106   PandW Store
107   Personality men jewellery Store        108   personalityprintedtee Store
109   Playful Tees Store                     110   PTDDYI Store
111   qiaodan Store                          112   sanswang2018 Store
113   Screaming motorcycle Store             114   Shop3243051 Store
115   Shop3898003 Store                      116   Shop4401081 Store
117   Shop4534015 Store                      118   Shop4675007 Store
119   Shop4682020 Store                      120   Shop4816005 Store
121   Shop4872172 Store                      122   Shop4883009 Store
123   Shop4968046 Store                      124   Shop4972088 Store
125   Shop4978079 Store                      126   Shop4989247 Store
127   Shop5007359 Store                      128   Shop5023082 Store
129   sillyboytshirts Store                  130   Skullcitytshirts Store
131   Small & Beautiful Store                132   Smithcool Store
133   Song Store                             134   SUZIYAN A Store
135   SXSYHD Official Store                  136   DISMISSED
137   TCMT Authorization Store               138   Tees workshop Store
139   teesrping Store                        140   tgsuppliesuk Store
141   The Emperor Shop Store                 142   DISMISSED


                                        27
  Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 28 of 30 PageID #:3624




No. Defendant Name / Alias                   No. Defendant Name / Alias
143 TshirtLink Store                         144 VEMIKYSION Manufacturer of Car Light
                                                 Store
145 xianger Store                            146 XiaoChong Store
147 YK UNCLE Official Store                  148 YXSM Garments Store
149 ZOGGA CLOTH Store


No.   Defendant Marketplace URL              No.   Defendant Marketplace URL
  1   aliexpress.com/store/2952006             2   DISMISSED
  3   aliexpress.com/store/2070139             4   aliexpress.com/store/1361689
  5   aliexpress.com/store/521819              6   aliexpress.com/store/3473011
  7   DISMISSED                                8   DISMISSED
  9   aliexpress.com/store/1758421            10   aliexpress.com/store/3632008
 11   aliexpress.com/store/4398091            12   aliexpress.com/store/4751011
 13   aliexpress.com/store/928505             14   DISMISSED
 15   DISMISSED                               16   DISMISSED
 17   aliexpress.com/store/4406019            18   aliexpress.com/store/218962
 19   aliexpress.com/store/4530030            20   aliexpress.com/store/3512097
 21   aliexpress.com/store/900783             22   aliexpress.com/store/3203066
 23   aliexpress.com/store/611814             24   aliexpress.com/store/808694
 25   aliexpress.com/store/2632017            26   aliexpress.com/store/1299465
 27   aliexpress.com/store/2622009            28   aliexpress.com/store/2398066
 29   aliexpress.com/store/4476063            30   aliexpress.com/store/801839
 31   aliexpress.com/store/4516085            32   aliexpress.com/store/2783034
 33   DISMISSED                               34   aliexpress.com/store/4687027
 35   aliexpress.com/store/3632067            36   aliexpress.com/store/414283
 37   aliexpress.com/store/1183300            38   aliexpress.com/store/3363017
 39   DISMISSED                               40   DISMISSED
 41   aliexpress.com/store/2791152            42   aliexpress.com/store/2165011
 43   aliexpress.com/store/900206003          44   aliexpress.com/store/5002258
 45   aliexpress.com/store/1501530            46   aliexpress.com/store/413106
 47   aliexpress.com/store/4659002            48   aliexpress.com/store/342966
 49   aliexpress.com/store/3204030            50   aliexpress.com/store/2842097
 51   aliexpress.com/store/3481043            52   aliexpress.com/store/3979020
 53   aliexpress.com/store/3901046            54   aliexpress.com/store/340780
 55   aliexpress.com/store/3226055            56   aliexpress.com/store/2172132
 57   aliexpress.com/store/412035             58   aliexpress.com/store/4817159
 59   aliexpress.com/store/4353013            60   aliexpress.com/store/1768322
 61   aliexpress.com/store/3042020            62   aliexpress.com/store/3004034
 63   aliexpress.com/store/2206008            64   aliexpress.com/store/2907018
 65   aliexpress.com/store/3618170            66   aliexpress.com/store/2672090

                                        28
  Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 29 of 30 PageID #:3625




No.   Defendant Marketplace URL              No.   Defendant Marketplace URL
 67   aliexpress.com/store/3045015            68   aliexpress.com/store/3891014
 69   aliexpress.com/store/2923076            70   aliexpress.com/store/2164118
 71   aliexpress.com/store/4805085            72   aliexpress.com/store/624869
 73   aliexpress.com/store/4929068            74   aliexpress.com/store/2478037
 75   aliexpress.com/store/921885             76   aliexpress.com/store/4645162
 77   aliexpress.com/store/4689032            78   aliexpress.com/store/4417013
 79   aliexpress.com/store/4410096            80   DISMISSED
 81   aliexpress.com/store/4973062            82   aliexpress.com/store/2970011
 83   DISMISSED                               84   aliexpress.com/store/3625105
 85   aliexpress.com/store/822839             86   aliexpress.com/store/4433026
 87   aliexpress.com/store/4606017            88   aliexpress.com/store/3511005
 89   aliexpress.com/store/4916076            90   aliexpress.com/store/4647172
 91   aliexpress.com/store/4648127            92   aliexpress.com/supplier-gs/wholesale-
                                                   products/245014101-productlist.html
 93   DISMISSED                               94   DISMISSED
 95   DISMISSED                               96   aliexpress.com/store/2182081
 97   aliexpress.com/store/3684098            98   aliexpress.com/store/4990033
 99   aliexpress.com/store/4991403           100   aliexpress.com/store/4384110
101   aliexpress.com/store/4664011           102   aliexpress.com/store/315699
103   aliexpress.com/store/3108023           104   aliexpress.com/store/2912014
105   aliexpress.com/store/4800091           106   aliexpress.com/store/4710108
107   aliexpress.com/store/3473007           108   aliexpress.com/store/4550025
109   aliexpress.com/store/3860036           110   aliexpress.com/store/4968042
111   aliexpress.com/store/4968048           112   aliexpress.com/store/4039078
113   aliexpress.com/store/3853108           114   aliexpress.com/store/3243051
115   aliexpress.com/store/3898003           116   aliexpress.com/store/4401081
117   aliexpress.com/store/4534015           118   aliexpress.com/store/4675007
119   aliexpress.com/store/4682020           120   aliexpress.com/store/4816005
121   aliexpress.com/store/4872172           122   aliexpress.com/store/4883009
123   aliexpress.com/store/4968046           124   aliexpress.com/store/4972088
125   aliexpress.com/store/4978079           126   aliexpress.com/store/4989247
127   aliexpress.com/store/5007359           128   aliexpress.com/store/5023082
129   aliexpress.com/store/4646125           130   aliexpress.com/store/4646084
131   aliexpress.com/store/430235            132   aliexpress.com/store/4688020
133   aliexpress.com/store/4990341           134   aliexpress.com/store/4658049
135   aliexpress.com/store/4994349           136   DISMISSED
137   aliexpress.com/store/3369007           138   aliexpress.com/store/3886004
139   aliexpress.com/store/3473048           140   aliexpress.com/store/3609015
141   aliexpress.com/store/4249016           142   DISMISSED
143   aliexpress.com/store/3910038           144   aliexpress.com/store/3477056


                                        29
  Case: 1:19-cv-03547 Document #: 48 Filed: 08/14/19 Page 30 of 30 PageID #:3626




No.   Defendant Marketplace URL              No. Defendant Marketplace URL
145   aliexpress.com/store/4970019           146 aliexpress.com/store/4639107
147   aliexpress.com/store/2180093           148 aliexpress.com/store/4917004
149   aliexpress.com/store/4993503




                                        30
